 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
December 20, 2007 (the “Effective Date’) and is by and between Parkvale
Financial Corporation (the “Corporation”), a Pennsylvania-chartered corporation,
Parkvale Savings Bank (the “Bank”), a Pennsylvania-chartered savings bank and a
wholly owned subsidiary of the Corporation, and Robert J. McCarthy, Jr. (the
“Executive”).




WITNESSETH


WHEREAS, the Corporation and the Bank (collectively, the “Employers”) desire to
retain the services of the Executive on the terms and conditions set forth
herein and, for purpose of effecting the same, the Board of Directors of each of
the Employers has approved this Agreement and authorized its execution and
delivery on behalf of the Employers to the Executive;


WHEREAS, the Executive has been with the Bank since December 1, 1984 and with
the Corporation since its formation; is currently employed as the President and
Chief Executive Officer and member of the Board of Directors of each of the
Employers; is a highly experienced and knowledgeable executive officer of the
Employers; and is important and essential to the operation and development of
the Employers;


WHEREAS, the Bank and the Executive have previously entered into an employment
agreement originally dated November 12, 1984 (with the Corporation becoming a
party to it in January 1989) and amended and restated as of December 15, 2005
(the “Prior Agreement”);


WHEREAS, the Employers desire to amend and restate the Prior Agreement in order
to make changes to comply with Section 409A of the Internal Revenue Code of
1986, as amended, as well as certain other changes;


WHEREAS, the Employers consider the establishment and maintenance of
knowledgeable and vital management to be part of their overall corporate
strategy and to be essential to protecting and enhancing the best interest of
the Employers and their stockholders; and


WHEREAS, the Employers consider the continued services of the Executive to be in
the best interests of the Employers and they desire to induce the Executive to
remain in their employ on an impartial and objective basis and without
distraction or conflict of interest in the event of any attempt to obtain
control of the Employers.


AGREEMENT:


NOW, THEREFORE, intending to be legally bound hereby and in consideration of the
mutual covenants and agreements herein contained, the parties agree and contract
as follows:


1

--------------------------------------------------------------------------------


1.            Employment.  The Employers hereby employ the Executive, and the
Executive hereby accepts such employment, on the terms and conditions set forth
in this Agreement.


2.            Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:


(a)            Base Salary.  “Base Salary” shall have the meaning set forth in
Section 5(a) hereof.


(b)            Cause. Termination of the Executive’s employment for “Cause”
shall mean termination because (i) the Executive intentionally engages in
dishonest conduct in connection with his performance of services for the
Corporation or the Bank resulting in his conviction of a felony; (ii) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony or
any crime involving moral turpitude; (iii) the Executive willfully fails or
refuses to perform his duties under this Agreement and fails to cure such breach
within fifteen (15) days following written notice thereof from the Corporation
or the Bank; (iv) the Executive breaches his fiduciary duties to the Corporation
or the Bank for personal profit; or (v) the Executive willfully breaches or
violates any law, rule or regulation (other than traffic violations or similar
offenses), or final cease and desist order in connection with his performance of
services for the Corporation or the Bank, and fails to cure such breach or
violation within fifteen (15) days following written notice thereof from the
Corporation or the Bank.  For purposes of this section, no act or failure to act
on the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive=s action or omission was in the best interests of the
Corporation or the Bank.  Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Boards or based upon the written
advice of counsel for the Corporation or the Bank shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Corporation or the Bank.  Notwithstanding the foregoing,
the Executive shall not be deemed to have been terminated for Cause without (i)
reasonable written notice to the Executive setting forth the reasons for the
Employers’ intention to terminate for Cause, (ii) an opportunity for the
Executive, together with his counsel, to be heard before the Boards of
Directors  of the Employers, and (iii) thereafter delivery to the Executive of a
Notice of Termination from the Boards of Directors of the Employers finding
that, in the good faith opinion of such Boards upon vote of at least 75% of the
members of each Board, the Executive was guilty of conduct set forth above.


(c)            Change in Control.  “Change in Control” shall mean a change in
the ownership of the Corporation or the Bank, a change in the effective control
of the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


(d)            Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(e)            Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.


2

--------------------------------------------------------------------------------


(f)            Disability.  “Disability” shall mean the Executive: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.


(g)            FDIC.  “FDIC” shall mean the Federal Deposit Insurance
Corporation.


(h)            Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based upon
the occurrence of any of the following events:


(i) any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Employers
instead of reporting directly to the Boards of Directors of the Employers, or


(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(i)            IRS.  “IRS” shall mean the Internal Revenue Service.


(j)            Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employers’ termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 13 hereof.


3

--------------------------------------------------------------------------------


(k)            Parachute Payment. The term “Parachute Payment” has the meaning
set forth in Section 280G of the Code and applicable Treasury regulations.


(l)            Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.


3.            Position and Duties.  During the term of this Agreement, the
Executive agrees to serve as the President and Chief Executive Officer and a
member of the Board of Directors of each of the Employers and shall perform such
managerial duties and responsibilities for the Employers as the Boards of
Directors of the Employers may direct in accordance with the respective bylaws
of the Employers, which duties and responsibilities shall be of substantially
the same character as or equivalent character to those required by the
Executive’s position on the Effective Date.  Throughout the term of this
Agreement, and except for illness, vacation periods and leaves of absence
granted by the Employers (if any), the Executive shall devote all his business
time, attention, skill and efforts to the faithful performance of his duties
hereunder.


4.            Term of Employment. Unless extended as provided in this Section 4,
this Agreement shall terminate five years after January 1, 2008.  Prior to
January 1, 2009 and each January 1st thereafter, the Boards of Directors of the
Employers shall consider, review (with appropriate corporate documentation
thereof, and taking into account all relevant factors, including the Executive’s
performance) and, if appropriate, explicitly approve a one-year extension of the
remaining term of this Agreement.  The term of this Agreement shall continue to
extend each January 1st if the Boards of Directors so approve such extension
unless the Executive gives written notice to the Employers of the Executive’s
election not to extend the term, with such notice to be given not less than 30
days prior to any such January 1st.  If any party gives timely notice that the
term will not be extended as of any January 1st, then this Agreement shall
terminate at the conclusion of its remaining term.  References herein to the
term of this Agreement shall refer both to the initial term and successive
terms.  The last day of the term of this Agreement, as from time to time
extended, is hereinafter referred to as the “Expiration Date.”


5.            Compensation and Benefits.


(a)            The Employers shall compensate and pay the Executive for his
services during the term of this Agreement a minimum salary of $375,000 per year
as of the date of restatement of this Agreement, which may be increased from
time to time in such amounts as may be determined by the Boards of Directors of
the Employers and may not be decreased without the Executive’s express written
consent (hereinafter referred to as the Executive’s “Base Salary”).  Such salary
shall be payable in semi-monthly installments or in such other manner as
determined in accordance with the Employers’ policies.  In addition, the
Executive may receive bonus payments when, as and if determined by the Boards of
Directors of the Employers.


4

--------------------------------------------------------------------------------


(b)            During the term of this Agreement, the Executive shall be
entitled to participate in and receive the benefits of all of the Employers’
normal employee benefit plans and arrangements in effect from time to time,
including without limitation the following: any pension or other retirement
benefit plan; profit sharing plan; stock option plans; employee stock ownership
plan; medical, dental (if any) and hospitalization coverage (family coverage);
travel accident insurance; long-term disability income insurance; group life
insurance; and thrift plans.  The Employers shall not make any changes in such
plans, benefits or privileges which would adversely affect the Executive’s
rights or benefits thereunder, unless such change does not result in an overall
reduction in the level of benefits to the Executive below the level of benefits
provided to the Executive as of the Effective Date.  Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 5(a) hereof.


(c)            During the term of this Agreement, the Executive shall be
entitled to paid annual vacation in accordance with the policies as established
from time to time by the Board of Directors of the Employers, provided, however,
that in no event shall the amount of annual vacation be less than six weeks per
annum. The paid vacation time shall be taken at such times as the Executive
elects in his discretion, and the Executive may accumulate unused vacation time
from one year to the next, unless otherwise limited by the Boards of Directors
of the Employers. The Executive shall also be entitled to all paid holidays
provided by the Employers.


(d)            During the term of this Agreement, in keeping with past
practices, the Employers shall continue to provide the Executive with an
automobile leased or purchased by the Employers for the Executive. The Employers
shall be responsible and shall pay for all costs of insurance coverage, repairs,
maintenance and other incidental expenses, including license, fuel and oil. The
Employers shall provide the Executive with a replacement automobile of a similar
type as selected by the Executive at approximately the time that his present
automobile reaches three years of age and approximately every three years
thereafter, upon the same terms and conditions.


(e)            During the term of this Agreement, in keeping with past
practices, the Employers shall pay the Executive’s dues for membership in a
country club located in the Pittsburgh metropolitan area, which country club the
Executive has the right to choose.  If the costs of the club memberships are
paid in the first instance by the Executive, the Employers shall reimburse the
Executive therefor.  Such reimbursement shall be paid promptly by the Employers
and in any event no later than March 15 of the year immediately following the
year in which such costs were paid by the Executive.


(f)            In the event of the Executive’s death during the term of this
Agreement, the Employers shall pay to the Executive’s spouse, estate, legal
representative or other named beneficiaries (as directed by the Executive in
writing) on a semi-monthly basis the Executive’s Base Salary at the rate in
effect at the time of the Executive’s death for a period of one year from the
date of death and, in addition, the Employers shall continue to provide medical,
dental (if any) and hospitalization coverage (family coverage if there are
dependents) until the semi-monthly payments cease.


5

--------------------------------------------------------------------------------


(g)            In the event of termination by the Employers of the Executive’s
employment based on Disability (as defined herein), the Employers shall pay the
Executive a disability benefit which is equal to the Base Salary and benefits
provided in Sections 5(a), (b), (d) and (e) hereof, as the same may have been
increased from time to time, to the Executive at the commencement of the
Executive’s total disability, reduced by the sum of (i) the amount of any
benefits to which the Executive may be entitled with respect to the same period
under any disability plan and (ii) the disability benefits payable under any
government regulated plan, including workers’ compensation benefits.  Payment of
such disability benefit shall commence with the week coincident with the
termination of the Executive’s employment under this Agreement and shall
continue until the earlier of the Expiration Date or the Executive’s
death.  During any period the Executive shall be entitled to receive disability
payments from the Employers, to the extent that he is physically and mentally
able to do so, he shall furnish information and assistance to the Employers and,
in addition, upon reasonable request in writing from time to time, he shall make
himself available to the Employers to undertake reasonable assignments with the
dignity, importance, and scope of his prior position and his physical and mental
health.


6.            Expenses.  The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers,
including, but not by way of limitation, automobile and traveling expenses, and
all reasonable entertainment expenses (whether incurred at the Executive’s
residence, while traveling or otherwise), subject to such reasonable
documentation and other limitations as may be established by the Boards of
Directors of the Employers.  If such expenses are paid in the first instance by
the Executive, the Employers shall reimburse the Executive therefor.  Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.


7.            Termination.


(a)            The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.


(b)            In the event that (i) the Executive’s employment is terminated by
the Employers for Cause, Disability or Retirement or in the event of the
Executive’s death, or (ii) the Executive terminates his employment hereunder
other than for Good Reason, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination other than as enumerated in Sections 5(f) and 5(g) of this
Agreement.


6

--------------------------------------------------------------------------------


(c)            In the event that (i) the Executive’s employment is terminated by
the Employers for other than Cause, Disability, Retirement or the Executive’s
death or (ii) such employment is terminated by the Executive for Good Reason,
then the Employers shall:


(A)            pay to the Executive, in a lump sum cash payment within five
business days following the Date of Termination, a cash severance amount equal
to 2.99 multiplied by the sum of the following: (i) the Executive=s then current
Base Salary per annum, (ii) the highest incentive compensation or bonus paid to
the Executive during the three calendar years preceding the year in which the
termination of employment occurs, including any amounts deferred by the
Executive, (iii) the average of the Employers= contributions to the Executive=s
accounts under the Employers= 401(k) Plan, Executive Deferred Compensation Plan
(excluding any elective deferrals by the Executive), Employee Stock Ownership
Plan and Supplemental Executive Benefit Plan for the three calendar years
preceding the year in which the termination of employment occurs, and (iv) the
average of all other components of the Executive=s taxable income reported in
Box 1 of Form W-2 from the Employers for the three calendar years preceding the
year in which the termination of employment occurs, except that any items of
income which are deferred in one year and subsequently taken into income in a
subsequent year shall be excluded in the year taken into income for purposes of
determining the Executive=s taxable income for such year;


(B)            maintain and provide for a period ending on the Expiration Date
in effect prior to the Notice of Termination, at no cost to the Executive, the
Executive’s continued participation in all life, disability and medical
insurance plans in which the Executive was participating immediately prior to
the Date of Termination; provided that any insurance premiums payable by the
Employers or any successors pursuant to this Section 7(c)(B) shall be payable at
such times and in such amounts (except that the Employers shall also pay any
employee portion of the premiums) as if the Executive was still an employee of
the Employers, subject to any increases in such amounts imposed by the insurance
company or COBRA, and the amount of insurance premiums required to be paid by
the Employers in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Employers in any other taxable year; and
provided further that if the Executive’s participation in any group insurance
plan is barred, the Employers shall either arrange to provide the Executive with
insurance benefits substantially similar to those which the Executive was
entitled to receive under such group insurance plan or, if such coverage cannot
be obtained, pay a lump sum cash equivalency amount within thirty (30) days
following the Date of Termination based on the annualized rate of premiums being
paid by the Employers as of the Date of Termination; and


(C)            pay to the Executive, in a lump sum within thirty (30) days
following the Date of Termination, a cash amount equal to the projected cost to
the Employers of providing benefits to the Executive until the Expiration Date
in effect prior to the Notice of Termination pursuant to any other employee
benefit plans, programs or arrangements offered by the Employers in which the
Executive was entitled to participate immediately prior to the Date of
Termination (including the use of an automobile and club dues but excluding
benefits covered by subsection (A) above and excluding stock benefit plans of
the Employers), with the projected cost to the Employers to be based on the
costs incurred for the calendar year immediately preceding the year in which the
Date of Termination occurs and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.


7

--------------------------------------------------------------------------------


8.            Certain Supplemental Payments by the Corporation.


(a)            In the event it is determined that part or all of the
compensation and benefits to be paid to the Executive in connection with or
following a Change in Control, whether or not payable hereunder, (i) constitute
AParachute Payments@ under Section 280G of the Code (the “Payments”), and (ii)
exceed one hundred and five percent (105%) of three times the Executive=s Base
Amount, then the Corporation, on or before the date for payment of such excise
tax, shall pay to or on behalf of the Executive, in a lump sum, an amount (the
“Gross-Up Amount”) such that, after payment of all federal, state and local
income or employment-related tax (including Social Security and Medicare taxes,
and reflecting the phase-out of deductions and the Executive=s ability to deduct
certain of such taxes) and any additional excise tax under Section 4999 of the
Code in respect of the Gross-Up Amount payment, the Executive will be fully
reimbursed for the amount of such excise tax. If the Payments equal three times
the Executive=s Base Amount or exceed three times the Executive=s Base Amount,
but by an amount less than five percent (5%) of three times the Base Amount,
then the cash payments shall be reduced by the least amount necessary to bring
such Payments below three times the Executive=s Base Amount. As used in this
Agreement, ABase Amount@ means an amount equal to the Executive=s Annualized
Includable Compensation for the Base Period as such terms are defined in
Sections 280G(d)(1) and (2) of the Code.
 
(b)            The determination of the Parachute Payments, the Base Amount and
the Gross-Up Amount, as well as any other calculations necessary to implement
this Section 8, shall be made by Elias, Matz, Tiernan & Herrick L.L.P., unless
the Executive and the Corporation agree otherwise. Such firm=s fee shall be paid
by the Corporation.


(c)            As promptly as practicable following the determinations under
Sections 8(a) and 8(b) above, and in no event more than thirty (30) days after
the Date of Termination, the Corporation shall pay to or distribute to or for
the benefit of the Executive such amounts as are then due to the Executive under
this Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such amounts as become due to the Executive under this
Agreement.
 
(d)            As a result of the uncertainty in the application of Section 280G
of the Code at the time of an initial determination hereunder, it is possible
that payments will not have been made by the Corporation which should have been
made under clause (a) of this Section 8 (“Underpayment”).  In the event that
there is a final determination by the Internal Revenue Service (the “IRS”), or a
final determination by a court of competent jurisdiction, that an Underpayment
has been made and the Executive thereafter is required to make any payment of an
excise tax, income tax, any interest or penalty, then the firm selected under
clause (b) above shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Corporation
(and in no event more than sixty (60) days after the date of the IRS or court
determination) to or for the benefit of the Executive.  If and to the extent
that the Executive receives any tax refund from the Internal Revenue Service
that is attributable to payments by the Corporation pursuant to this Section 8
of amounts in excess of the actual Gross-Up Amount as finally determined by the
IRS or a court of competent jurisdiction (“Overpayment”), then the Executive
shall promptly pay (and in no event more than sixty (60) days after the date of
the IRS or court determination) to the Corporation the amount of such refund
that is attributable to the Overpayment (together with any interest paid or
credited thereon after taxes applicable thereto); provided, however, the
Executive shall not have any obligation to pay the Corporation any amount
pursuant to this Section 8(d) if and to the extent that any such obligation
would cause the arrangement to be treated as a loan or extension of credit
prohibited by applicable law.
 
8

--------------------------------------------------------------------------------


9.            Mitigation; Exclusivity of Benefits.


(a)            The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.


(b)            The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


10.            Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


11.            Restrictive Covenant.  During the Executive’s employment
hereunder, the Employers, in addition to all other remedies provided herein,
shall be entitled to an injunction restraining the Executive from owning,
managing, operating and controlling, being employed by or participating in or
being in any way so connected with any business similar to the business of the
Employers within the Employers’ market areas.  Market areas shall include the
Pennsylvania counties of Allegheny, Armstrong, Beaver, Butler, Fayette,
Washington and Westmoreland, together with any other counties within
Pennsylvania, Ohio or West Virginia in which the Bank has an office. The
business of the Employers shall mean any business in which depositors are
covered by FDIC insurance.  In the event of any actual or threatened breach by
the Executive of the provisions of this paragraph, the Employers shall be
entitled to an injunction restraining the Executive from owning, managing,
operating and controlling, being employed by or participating in or being in any
way connected with any business similar to the business of the Employers covered
by FDIC insurance.  For purposes of this Agreement, “owning” shall not include
the ownership of 1% or less of the stock of a public corporation.  Nothing
herein stated shall be construed as prohibiting the Employers from pursuing any
other remedies available to them for such breach or threatened breach, including
the recovery of damages.  This Section 11 shall terminate and be of no force and
effect upon a Change in Control.


9

--------------------------------------------------------------------------------


12.            Successors; Binding Agreement.


(a)            The Employers will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employers to expressly
assume and agree (by agreement in form and substance satisfactory to the
Executive) to perform this Agreement in the same manner and to the same extent
that the Employers would be required to perform it if no such succession had
taken place. Failure of the Employers to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Employers in the same
amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed, without further notice, the Date of Termination.


(b)            This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive dies during the term of this Agreement,
the benefits specified in Section 5(f) of this Agreement shall be paid to the
Executive’s designated beneficiaries.


13.            Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.


To the Employers:
Parkvale Financial Corporation
 
Parkvale Savings Bank
 
4220 William Penn Highway
 
Monroeville, Pennsylvania  15146
   
To the Executive:
Robert J. McCarthy, Jr.
 
At the address last appearing on the
 
personnel records of the Employers



14.            Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Employers to sign on
its behalf; provided, however, that if the Employers determine, after a review
of the final regulations issued under Section 409A of the Code and all
applicable Internal Revenue Service guidance, that this Agreement should be
further amended to avoid triggering the tax and interest penalties imposed by
Section 409A of the Code, the Employers may amend this Agreement to the extent
necessary to avoid triggering the tax and interest penalties imposed by Section
409A of the Code.   No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


10

--------------------------------------------------------------------------------


15.            Governing Law. This Agreement has been executed and delivered in
the Commonwealth of Pennsylvania and  its validity, interpretation,  performance
and  enforcement  shall be governed by and construed in accordance with the laws
thereof applicable to contracts executed and to be wholly performed in
Pennsylvania, except to the extent that federal law controls.


16.            Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.


17.            Interpretation.  If any provision of this Agreement shall be the
subject of a dispute between the Employers and the Executive and a court or
arbitrator to which such dispute has been brought shall be unable to resolve
which of two reasonable interpretations of such provision is the proper
interpretation thereof, then the interpretation most favorable to the Executive
shall control.


18.            Changes in Statutes or Regulations. If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


19.            Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the terms of this Agreement.


20.            Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.


21.            Prior Agreements.  This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings and any and all prior employment agreements between the Employers
and the Executive, including but not limited to the Prior Agreement.


22.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


11

--------------------------------------------------------------------------------


23.            Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


Attest:
 
PARKVALE FINANCIAL CORPORATION
     
/s/ Deborah M. Cardillo
  By: 
/s/ Robert D. Pfishner
Deborah M. Cardillo, Corporate Secretary
   
Robert D. Pfischner
     
Chairman of the Board
     
Attest:
 
PARKVALE SAVINGS BANK
     
/s/ Deborah M. Cardillo
  By: 
/s/ Robert D. Pfischner
Deborah M. Cardillo, Corporate Secretary
   
Robert D. Pfischner
     
Chairman of the Board
     
Witness:
 
ROBERT J. MCCARTHY, JR.
     
/s/ Deborah M. Cardillo
  By: 
/s/ Robert J. McCathy, Jr.
Deborah M. Cardillo, Corporate Secretary
   
Robert J. McCarthy, Jr., Individually

 
 
12
 